Citation Nr: 0203139	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to educational assistance 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had service with the Army National Guard 
(ARNG), Selected Reserve, beginning in July 1992 and was 
conditionally released in July 1997.  He then entered into a 
3-year enlistment contract with the Coast Guard Reserve in 
September 1997.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
determination of the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Department of Defense (DOD) information indicates that 
the appellant was determined by the service department to 
have eligibility for educational assistance benefits under 
Chapter 1606 effective in November 1992 based on his service 
with the ARNG Selected Reserve.

3.  The ARNG granted the appellant a conditional release in 
July 1997.  Information from DOD indicates that as to the 
appellant's ARNG service, his eligibility for Chapter 1606 
educational assistance terminated when he left the ARNG 
Selected Reserve.  

4.  In September 1997, the appellant signed a 3-year 
enlistment contract with the Coast Guard Reserve.  
Information from DOD indicates that the appellant has been 
determined to be ineligible for educational assistance 
benefits under Chapter 1606 because he did not sign a 6-year 
enlistment contract with the Coast Guard.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. § 16132 (2000); 38 U.S.C.A. 
§§ 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.7540, 
21.7550, 21.7551 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), became law.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Further, VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  However, the implementing regulations apply only to 
claims for benefits that are governed by Part 3 of Title 38 
of the Code of Federal Regulations and thus, are not 
applicable to the instant appeal.  See 66 Fed. Reg. 45,629 
(Aug. 29, 2001).  The VCAA, unlike the implementing 
regulations, is applicable to the instant claim.

Under the VCAA, the VA has a duty to notify an appellant and 
his or her representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In the instant case, the Board finds that the VA has 
fulfilled both its duties to notify and assist imposed by the 
VCAA.  The issue before the Board is entitlement to 
educational assistance benefits under Chapter 1606 (formerly 
Chapter 106), Title 10, United States Code.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim in letters provided by the RO, as well 
as in the statement of the case (SOC) issued in February 
2000.  Thus, the Board finds that VA has no outstanding duty 
to inform the appellant that additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Board finds that in accordance with the VCAA, 
VA has satisfied its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.

II.  Claim for Educational Benefits

The issue before the Board is whether the appellant is 
entitled to Chapter 1606 benefits.  The RO denied the 
appellant entitlement to this benefit in February 1998, and 
this appeal ensues from that decision. 

Information from DOD indicates that as to the appellant's 
ARNG service, the date the appellant entered his ARNG 
component and his 6-year obligation date was May 28, 1992.  
The date of his Chapter 1606 eligibility was reported to be 
November 25, 1992.  The appellant's DD Form 2384 (Selected 
Reserve Educational Assistance Program (GI Bill) Notice of 
Basic Eligibility), which was apparently read, acknowledged 
and signed by the appellant in July 1995 contains notice to 
the appellant that his eligibility for educational assistance 
benefits depended upon him serving satisfactorily as 
prescribed by military regulations the complete 6-year term 
in the Selected Reserve, and that the appellant's failure to 
participate satisfactorily in required reserve training meant 
that he would not be eligible for any benefits from the date 
of the unsatisfactory participation.  After serving less than 
his full 6-year enlistment, the appellant apparently then 
requested and received a conditional release from the ARNG in 
July 1997.

According to DOD data, the appellant then signed a 3-year 
enlistment contract with the Coast Guard Reserve on September 
19, 1997.  Additional DOD data indicates that the service 
department has determined that the appellant is ineligible 
for Chapter 1606 benefits because he did not sign a 6-year 
enlistment contract.  The RO thus denied this claim.  The RO 
noted that it was bound by the DOD determination with regard 
to Chapter 1606 eligibility.

The relevant statute provides that educational benefits are 
available to members of the Selected Reserve under Chapter 
1606, Title 10, United States Code.  Specifically, an 
individual who, after June 30, 1985, enlists, reenlists or 
extends an enlistment in the Selected Reserve for a period of 
not less than six years, or is appointed as a reserve officer 
and agrees to serve in the Selected Reserve for a period of 
not less than six years in addition to any other period of 
obligated service in the Selected Reserve and, before 
completing initial active duty for training has a high school 
diploma or its equivalent, is entitled to educational 
assistance under Chapter 1606.  10 U.S.C. § 16132 (2000).  

The applicable regulation provides that to be eligible for 
Chapter 1606 benefits, a reservist (1) shall (i) enlist, 
reenlist, or extend an enlistment as a Reserve for service in 
the Selected Reserve so that the total period of obligated 
service is at least six years from the date of such 
enlistment, reenlistment, or extension; or (ii) be appointed 
as, or be serving as, a reserve officer and agree to serve in 
the Selected Reserve for a period of not less than six years 
in addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2001).  

Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code.  38 C.F.R. § 
21.7540(a) (2001).

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a) (2001).  If a reservist is 
enrolled in an educational institution regularly operated on 
the quarter or semester system, and the reservist's period of 
eligibility would expire during a quarter or semester, the 
period of eligibility shall be extended to the end of the 
quarter or semester.  38 C.F.R. § 21.7550(b)(1) (2001).  If 
the reservist served on active duty during the Persian Gulf 
War and other specific criteria are satisfied, then that 
period of service shall not be considered in determining the 
time limit on eligibility.  38 C.F.R. § 21.7550(a)(3) (2001).  
Further, a period of eligibility may be extended if the 
individual applies for an extension within a prescribed time 
period, and the individual was prevented from initiating or 
completing a program of education within the applicable time 
period, due to a physical or mental disability not the result 
of the reservist's own willful misconduct.  38 C.F.R. § 
21.7551(a) (2001).

As noted above, regulations establish that a reservist's 
period of eligibility expires effective the earlier of the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance, or the 
date the reservist is separated from the Selected Reserve.  
38 C.F.R. § 21.7550(a) (2001).  In this case, the appellant's 
separation date from the ARNG Selected Reserve has been 
reported by DOD to be July 1997.  DOD has reported that the 
date the appellant initially became eligible for Chapter 1606 
benefits was November 25, 1992.  Thus, the date of his 
conditional release from the ARNG is clearly the earlier 
date.  It is also clear that the appellant's eligibility for 
Chapter 1606 benefits terminated when he was conditionally 
released from the ARNG.  Although he did sign a contract with 
the Coast Guard Reserve several months later, the contract 
was a 3-year contract.  In order to have potential 
entitlement to Chapter 1606 benefits, the appellant would 
have had to sign a 6-year enlistment contract with the Coast 
Guard.  Essentially, once the appellant was released from the 
ARNG, his eligibility for Chapter 1606 benefits based on that 
service which required that he sign a 6-year enlistment 
contract, ceased, and in order to reestablish eligibility for 
such benefits, he would have had to sign a new 6-year 
contract.  Clearly, based on the facts as set forth above, 
the appellant's Coast Guard Reserve service does not meet the 
criteria for establishing eligibility for Chapter 1606 
benefits at this time.  The Board notes, moreover, that only 
DOD in this case has the authority to determine basic 
eligibility for Chapter 1606 benefits, and as noted above, 
DOD has determined that the veteran is currently ineligible 
for such benefits based on the lack of a 6-year contract with 
the Coast Guard Reserve.  Further, the RO informed the 
appellant that if DOD later determines that he is eligible 
for Chapter 1606 benefits, VA would reconsider his claim.  

Thus, while, the Board acknowledges the arguments advanced by 
the appellant that he almost served his full six-year 
commitment with ARNG and that he should not be held 
accountable for the delay in processing his paperwork with 
the Coast Guard, the legal criteria governing the payment of 
Chapter 1606 educational assistance benefits are clear and 
specific, and binding upon the Board.  There is no statutory 
or regulatory provision providing an exception to the 
governing rule.  As the law in this case is dispositive, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

